Citation Nr: 9918769	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-32 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983, and from May 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  During the pendency of his appeal the 
veteran's claim file was transferred to the RO in Louisville, 
Kentucky, and the rating was increased to 10 percent.  


FINDINGS OF FACT

1.  Chondromalacia of the right knee is not manifested by 
more than slight recurrent subluxation or lateral 
instability.

2.  Chondromalacia of the right knee is manifested by a 
limitation of flexion to 100 degrees with painful motion, 
evidence of degenerative changes, and subjective complaints 
of pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (1998).

2.  A separate 10 percent rating for right knee degenerative 
arthritis is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
5261; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for chondromalacia of the 
right knee is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service medical records (SMRs) reveal that he 
developed right knee pain during his second period of service 
in June 1987.  He did not suffer any trauma to the knee.  
Initial diagnosis was retropatellar pain syndrome.  He 
underwent a course of physical therapy but continued to 
complain of right knee pain.  An August 1987 right knee 
arthrogram was interpreted as negative.  X-rays were 
interpreted as normal.  The veteran underwent arthroscopic 
evaluation in October 1987.  The operative diagnosis was 
Grade I chondromalacia patella of the right knee.  He 
obtained a second orthopedic opinion from an Air Force 
physician in December 1987.  He was again diagnosed with 
Grade I chondromalacia patellae.  He continued to complain of 
right knee pain up until his regular discharge in March 1988.

The veteran was granted service connection for his right knee 
disability in August 1988 and assigned a noncompensable 
evaluation.  

He was afforded a VA orthopedic examination in April 1994.  
He had subjective complaints of occasional swelling and pain 
in his right knee.  Physical examination reported that the 
veteran had a negative Romberg test.  He could walk on his 
heels and toes, tandem walk, and hop on either leg without a 
problem.  However, the right leg did seem to be slightly 
weaker than the left.  He would squat without a problem but 
did have some popping and grating of the knees when 
squatting.  There was no swelling, crepitus, subluxation or 
other problems.  The range of motion was from 0 to 140 
degrees.  X-rays of the right knee showed a normal right 
knee.  The diagnosis was history of chondromalacia.  

In 1996 the veteran sought an increased rating for his right 
knee disability.  He submitted a copy of VA outpatient 
treatment entries dated from November 1994 to January 1995.  
The entries noted that the veteran obtained Tylenol for his 
pain in November 1994 and a refill of his medication in 
January 1995.

Associated with the claims file are VA outpatient treatment 
records from the VA medical center (VAMC) in Phoenix, 
Arizona, for the period from March 1996 to September 1996.  
The records reflect appointments for refill of Motrin 
medication and treatment for his chondromalacia, as well as 
unrelated medical conditions.  

He was afforded a VA orthopedic examination in January 1997.  
The veteran claimed that his right knee pain interfered with 
his ability to do security work which required standing and 
walking.  He was studying law with the intention of working 
as a paralegal.  He said that his right knee would lock or 
catch three times a week.  It gave way for the first time 
approximately two weeks prior to the examination.  The 
examiner stated that the veteran limped on the right without 
an assist device.  He was able to move about the examining 
room, undress, dress, mount and dismount the examining table, 
and rise from the supine to sitting position.  He clumsily 
hopped on his right foot.  He could heel and toe walk but 
squatted and rose with discomfort.  The examiner noted that 
the veteran's right thigh measured, presumably, one-half inch 
less than the left thigh.  The veteran had a full range of 
motion of the right knee.  There was positive crepitus and 
patellar grind.  The apprehension test was positive, while 
McMurray and Lachman were negative.  An x-ray of the right 
knee was interpreted to show a suggestion of a tiny spur at 
the medial aspect of the intercondylar notch.  The examiner's 
diagnoses were:  chondromalacia of the right knee; and, early 
degenerative joint disease.

Associated with the claims file are VA outpatient treatment 
records from VAMC Phoenix for the period from March to 
December 1997.  The entries reflect, in pertinent part, that 
the veteran wore a brace for his right knee which helped 
going up and down stairs.  The use of pain medication was 
also noted.

The veteran testified at a local hearing in January 1998.  He 
related that his right knee disability greatly limited the 
amount of time he could stand.  He had had to leave his prior 
security job because had to climb stairs, and he was unable 
to do so because of his right knee.  He testified that the 
joint became very painful going up stairs and would even give 
out on him.  He had been at the prior job for 19 months and 
five months in his current position.  The veteran used a cane 
for assistance in getting around but it was not prescribed 
for him.  However, he had been prescribed knee braces and 
wore one on each knee.  He related that he could generally 
walk a distance from a parking space to the door of a grocery 
store before having pain in his right knee.  He said that he 
took Tylenol 3 with codeine for his pain but could not take 
it during the day due to its side effects.  He said that his 
biggest problem with his knee was pain, followed by 
instability.  He judged his pain to be a constant 3 on a 
scale of 1 to 10.  It would increase if he was walking or 
standing.  He related that he had minor swelling of his knee.  
He said that he had not been found to have demonstrable 
instability of his ligaments.  His knee did pop and crack and 
he believed he had a decreased range of motion, although it 
had not been measured.  He also testified that he was found 
to have some atrophy of his right leg.  He opined that he was 
closer to a 20 percent disability rating than his then 
current noncompensable rating.  He said that he was a 
military policeman in service and had wanted to follow a 
career in law enforcement but could not do so because of his 
right knee disability. 

The veteran was afforded a VA orthopedic examination in 
February 1998.  The examiner noted that the veteran used 1 or 
2 pound weights around the ankle for home exercises.  He had 
daily right knee pain which varied in intensity, but which 
was present pretty much all day long.  The veteran said that 
he had slight occasional swelling by his right kneecap, and 
that his knee popped and cracked.  He had a causative limp.  
He said that he had a giving way sensation four times per 
week but had never fallen, and that he had right leg fatigue 
but could not really describe it.  The examiner noted that 
the veteran had a knee brace that he used if he was to stand 
for 30 or more minutes.  He was having an average day 
regarding his symptoms.  Physical examination noted that the 
veteran had a mild to moderate limp on the right with his 
brace off.  He was able to raise up on his heels and toes.  
He had very slight tenderness in the popliteal region of the 
right knee.  The ligaments were stable and the McMurray test 
was negative.  There was no effusion.  There was very slight 
palpitation palpable on active motion of the patello-femoral 
joint region.  Varus/valgus orientation was normal.  The 
examiner gave a range of motion of "extension, 0 [degrees], 
flexion 1-0 [degrees]" (sic), with minimal degenerative 
joint disease (DJD) in the right knee.  The examiner added 
that functional impairment was rated as mild.  An x-ray of 
the right knee was interpreted to show slightly prominent 
right tibial spines.  

In a rating decision dated in September 1998, the veteran's 
disability rating was increased to 10 percent.

In October 1998, the veteran submitted a statement wherein he 
indicated that he had been prescribed a cane by the VA.  He 
also indicated that he had received treatment at the VAMC in 
Lexington, Kentucky, upon his relocation to Kentucky from 
Arizona.

Associated with the claims file are outpatient treatment 
records from VAMC Lexington dated in September 1998.  The 
veteran underwent an initial assessment appointment where his 
past medical history was reviewed.  Physical examination 
reported no effusion but positive crepitus.  The ligaments 
were reported as tight.  He had full extension.  He walked 
with a cane in his left hand and used knee braces.  He gave 
his daily pain scale as ranging from a 2 to 7-8.  The records 
also reflect a dietary intake where the veteran was placed on 
weight loss program.  He was noted to use a cane for walking 
and had limited exercise tolerance.  

In this case, the veteran's chondromalacia of the right knee, 
with DJD, had been evaluated under the provisions of 
Diagnostic Code 5257 of the rating schedule, relating to 
recurrent subluxation or instability, prior to a November 
1998 rating decision.  38 C.F.R. § 4.71a (1998).  At that 
time, the RO changed the applicable Diagnostic Code to 5260, 
relating to limitation of flexion, based upon consideration 
of a slight limitation of motion due to pain.  However, in 
light of the decision in Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991), and the opinions of the VA General Counsel 
in VAOPGCPRECS 9-98 and 23-97, two separate evaluations are 
in order.

In this regard, under Diagnostic Code 5257 a 10 percent 
rating is warranted for slight recurrent subluxation, or 
slight lateral instability.  A 20 percent rating is for 
application where there is moderate recurrent subluxation or 
instability.  The objective evidence described above supports 
a 10 percent rating for the veteran's right knee disability 
under Diagnostic Code 5257.  The veteran has definite 
weakness in the joint, he is required to wear a brace to 
stand for longer than 30 minutes, he uses a cane to ambulate, 
and walks with a limp without the cane.  He was found at the 
January 1997 VA examination to have evidence of atrophy in 
his right thigh.  However, even though the veteran has 
testified to his knee giving way, his ligaments have been 
noted as stable and tight, to include at his February 1998 VA 
examination and September 1998 VA outpatient assessment.  
Accordingly, without competent evidence of moderate 
subluxation or lateral instability he does not meet the 
rating criteria for a 20 percent rating under Diagnostic Code 
5257.

Subluxation and instability have been found by the General 
Counsel in the aforementioned opinions to represent a 
different disability than that caused by arthritis.  
Accordingly, the Board now turns to the Diagnostic Criteria 
for rating arthritis in order to assign a separate rating for 
arthritis.  In this respect, Diagnostic Code 5003 provides 
that, when documented by x-rays, arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 a 10 
percent rating is warranted if extension is limited to 10 
degrees, or if flexion is limited to 45 degrees.  The 
clinical evidence noted above, however, shows that the 
veteran has full extension to 0 degrees, and flexion to at 
least 100 degrees.  Hence, these Diagnostic Codes do not 
provide the basis for a separate rating.  

Nevertheless, the United States Court of Appeals for Veterans 
Claims has held that "painful motion of a major joint ... 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Lichtenfels, 1 Vet. App. at 488.  
Accordingly, the Board holds that painful right knee 
chondromalacia with minimal DJD warrants a separate 10 
percent rating under Diagnostic Code 5003.

In reaching these decisions the Board observes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1997).  While these 
regulations are applicable with respect to the ratings 
warranted under the Diagnostic Codes pertaining to limited 
motion, i.e., Diagnostic Codes 5003, 5010, 5260, 5261; the 
assigned separate 10 percent evaluation more than adequately 
compensates the degree of impairment caused by pain outside 
of that recognized by these Diagnostic Codes.  Indeed, it is 
well to observe that Lichtenfels rests on the provisions of 
38 C.F.R. § 4.40.  Hence, in granting a separate 10 percent 
rating the Board is granting benefits under these 
regulations.  Thus, these regulations have been considered, 
and a higher rating is not warranted in the absence of a 
greater limitation of motion, more objective evidence of 
painful pathology, or greater right knee laxity.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an evaluation for chondromalacia of the right 
knee beyond that provided in this decision.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

An increased rating for chondromalacia of the right knee is 
denied.

Entitlement to a separate 10 percent rating for arthritis of 
the right knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

